Exhibit 10.1


SIXTH AMENDMENT TO LOAN AGREEMENT

        This Sixth Amendment to Loan Agreement is made and entered into
effective the 23rd day of January, 2007, by and between U.S. Bank National
Association, a national banking association, with an address of 141 North Main
Avenue, Post Office Box 5308, Sioux Falls, South Dakota 57117-5308 (“Lender”)
and Daktronics, Inc., a South Dakota corporation, with an address of 331 — 32nd
Avenue, Brookings, South Dakota 57006 (“Borrower”).

RECITALS:

         A.   Lender and Borrower entered into a Loan Agreement dated October
14, 1998 and Borrower executed and delivered to Lender a Revolving Note dated
October 14, 1998, in the original principal sum of $15,000,000.00.

         B.   The Loan Agreement and Revolving Note were amended by an Amendment
to Loan Agreement and a Modification of Promissory Note, each dated November 30,
1999, an Amendment to Loan Agreement and a Modification of Promissory Note, each
dated December 8, 2000, a Third Amendment to Loan Agreement and Revolving Note
dated June 20, 2002, a Fourth Amendment to Loan Agreement and Revolving Note
dated December 2, 2003, and a Fifth Amendment to Loan Agreement and Revolving
Note dated October 1, 2005.

         C.   Pursuant to the Amendment to Loan Agreement and the Modification
of Promissory Note dated November 30, 1999, the loan amount was increased to
$20,000,000.00 (the “Revolving Loan”).

         D.   Lender and Borrower desire to renew and amend the Revolving Note
(pursuant to a Renewal Revolving Note dated even date herewith) to increase the
principal amount of the loan and extend the maturity date thereof, and to
correspondingly amend the Loan Agreement.

         NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
Borrower and Lender covenant and agree as follows:

         1.   The following definitions in Section 1.1 of the Loan Agreement are
amended and restated as follows:

              “Revolving Loan Maturity Date":   November 15, 2008.

             “Revolving Note”: The Renewal Revolving Note dated January 23,
2007, along with any amendments, renewals, or extensions thereof.

         2.   Borrower and Lender acknowledge that the “Term Note” as defined in
the Loan Agreement has been repaid. All references in the Loan Agreement to the
“Term Loan” and “Term Note” are deleted.

         3.   Section 2.1 of the Loan Agreement is amended and restated as
follows:

         Section 2.1 Revolving Loan. Upon the terms and subject to the
conditions hereof, Lender agrees to make available a revolving loan (the
“Revolving Loan”) to Borrower in the principal amount of Forty-five Million and
No/100 Dollars ($45,000,000.00). Borrower may obtain advances, prepay and obtain
new advances under the Revolving Loan.

         Borrower may request and Lender shall issue as part of the Revolving
Loan, letters of credit in a total amount not to exceed $10,000,000.00. Letters
of credit not exceeding a total amount of $1,000,000.00 may have an expiration
date of no later than November 15, 2009. Otherwise, all letters of credit shall
expire on or before November 15, 2008. The amount available to be borrowed under
the Revolving Loan shall be correspondingly reduced by the face amount of all
letters of credit issued. Notwithstanding any agreement to the contrary, Lender
shall have no obligation to issue any letter of credit, or to amend, extend,
renew or replace any letter of credit, unless it is in form and substance
acceptable to Lender.

         4.   Section 2.3 of the Loan Agreement is amended and restated as
follows:

         Section 2.3 Loan Fee. Borrower shall pay Lender a loan fee of .1% per
annum on the average daily unused amount of the Revolving Loan from and after
January 23, 2007 through the Revolving Loan Maturity Date, computed on the basis
of the actual number of days elapsed and a 360-day year. The amount of such loan
fee accruing during each quarter shall be due and payable on or before the 30th
day of the following quarter, provided that the loan fee remaining unpaid shall
be due and payable when the unpaid balance of principal and interest under the
Revolving Note becomes due and payable in full. “Unused amount of the Revolving
Loan” means the difference of (a) the amount of the Revolving Loan, minus, (b)
the aggregate outstanding principal amount of the advances and outstanding
letters of credit.

         5.   Section 5.8 of the Loan Agreement is deleted.

         6.   Section 6.1 of the Loan Agreement is amended and restated as
follows:

         Section 6.1 Financial Statements and Reports. The Borrower will furnish
to the Lender:

         6.1(a)  As soon as available and in any event within ninety (90) days
after the end of each fiscal year of the Borrower, financial statements of
income, cash flow and changes in stockholders’ equity, a balance sheet as of the
end of the year and notes thereto, setting forth in each case in comparative
form corresponding figures from the previous annual audit, certified without
qualification by an independent certified public accountant of recognized
regional standing selected by the Borrower. Provided Borrower is in compliance
with all filing requirements of the Securities and Exchange Commission and
timely files all of the above information with the Securities and Exchange
Commission within the time frame above, Borrower shall not be obligated to
provide such financial information to Lender.

         6.1(b)  As soon as available and in any event within forty-five (45)
days after the end of each fiscal quarter of the Borrower, unaudited financial
statements for Borrower for such quarter and for the period from the beginning
of such fiscal year to the end of such quarter, substantially similar to the
annual audited statements. Provided Borrower is in compliance with all filing
requirements of the Securities and Exchange Commission and timely files all of
the above information with the Securities and Exchange Commission within the
time frame above, Borrower shall not be obligated to provide such information to
Lender.

         6.1(c)  [Reserved].

         6.1(d)  [Reserved].

         6.1(e)  [Reserved].

         6.1(f)  Immediately upon any officer of the Borrower becoming aware of
any Default or Event of Default, a notice describing the nature thereof and what
action the Borrower proposes to take with respect thereto.

         6.1(g)  From time to time, such other information regarding the
business, operation and financial condition of the Borrower as the Lender may
reasonably request.

         7.   Section 6.10 of the Loan Agreement is deleted.

         8.   Section 6.11 of the Loan Agreement is deleted.

         9.   Schedule VI to the Loan Agreement (“Schedule VI”) is amended and
restated as attached to this Sixth Amendment.

        10.   Section 7.3 of the Loan Agreement is amended and restated to read
as follows:

         Setoff. From time to time, in connection with the payment of principal
and interest due and payable under the Revolving Note, and in all other
instances after the occurrence and during the continuance of an Event of
Default, Borrower hereby irrevocably authorizes and directs Lender, to charge
Borrower’s accounts and deposits with Lender (general or special, time or
demand, provisional or final), other than third party security accounts, and to
pay over to Lender an amount equal to all amounts from time to time due and
payable to the Lender hereunder, under the Revolving Note, or under any of the
Loan Documents or other promissory notes or instruments. Borrower hereby grants
to Lender a security interest in and to all such accounts and deposits
maintained by the Borrower with Lender.

        11.   Except as modified herein, all the terms and conditions of the
Loan Agreement, including previous amendments thereto, shall remain in full
force and effect.

        12.   Borrower acknowledges that the Loan Agreement and related Loan
Documents are and shall remain the legal and binding obligation of Borrower,
free of any claim, defense, or offset.

      BORROWER:                       DAKTRONICS, INC.                      
By:    s/s James B. Morgan                    James B. Morgan          
Its:   Chief Executive Officer                       By:    s/s William R.
Retterath                    William R. Retterath           Its:   Chief
Financial Officer    



      LENDER:                       U.S. BANK NATIONAL ASSOCIATION              
                                                       
                                      Caryl Wynja, Its Senior Vice President    



STATE OF SOUTH DAKOTA )  

                                                           :SS

COUNTY OF Brookings            )     

        On this the 23rd day of January, 2007, before me personally appeared
James B. Morgan, known to me to be the Chief Executive Officer, and William R.
Retterath, known to me to be the Chief Financial Officer, of Daktronics, Inc.,
the corporation that is described in and that executed the within instrument and
acknowledged to me that such corporation executed the same.

        IN WITNESS WHEREOF, I hereunto set my hand and official seal.

                                                                          Notary
Public - South Dakota    

My Commission Expires:(seal)

STATE OF SOUTH DAKOTA )  

                                                           :SS

COUNTY OF Minnehaha           )     

        On this the 23rd day of January, 2007, before me personally appeared
Carl Wynja, known to me to be the Senior Vice President, of U.S. Bank National
Association, the national bank association that is described in and that
executed the within instrument and acknowledged to me that such corporation
executed the same.

        IN WITNESS WHEREOF, I hereunto set my hand and official seal.

                                                                          Notary
Public - South Dakota    

My Commission Expires:(seal)

--------------------------------------------------------------------------------


SCHEDULE VI


ADDITIONAL COVENANTS

        Until the Revolving Note and all of the other Obligations are paid and
performed in full, unless the Lender shall otherwise consent in writing:

        Dividends. The Borrower will not pay in excess of current year’s net
profit after tax any dividends or otherwise make any distributions on, or
redemptions of, any of its outstanding stock.

        Minimum Adjusted Fixed Charge Coverage Ratio. The Borrower will not
permit its Minimum Adjusted Fixed Charge Ratio, as of the last day of any fiscal
year for the four consecutive fiscal quarters ending on that date to be less
than 2 to 1.

        For purposes hereof, the following definitions have the following
meanings:

         “EBITDA”: For any period of determination, the net income of the
Borrower before deductions for income taxes, interest expense, depreciation and
amortization, all as determined in accordance with GAAP.

         “Adjusted Fixed Charge Coverage Ratio”: For any period of determination
with respect to the Borrower, the ratio of

                (a)   EBITDA minus the sum of (i) any dividends or other
distributions, (ii) a reserve for maintenance capital expenditures in the amount
of $4,000,000.00, and (iii) tax expenses, to

                (b)   all required principal and interest payments with respect
to Indebtedness (including but not limited to all payments with respect to
capitalized lease obligations of the Borrower),

        in each case determined for said period in accordance with GAAP.

        “Indebtedness”: All interest-bearing obligations, including those
represented by bonds, debentures, or other debt securities, except principal
reductions on the Revolving Loan.

        IBD/EBITDA Ratio. The Borrower will not permit the ratio of its IBD to
EBITDA, as of the last day of any fiscal quarter to be greater than 1 to 1.

        For purposes hereof, the following definitions have the following
meanings:

        “IBD”: All interest bearing obligations, including those represented by
bonds, debentures, or other debt securities, excluding any long-term contractual
obligations related to marketing transactions whose source of payment is
underlying advertising agreements.

        “EBITDA”: For any period of determination, the net income of the
Borrower before deductions for income taxes, interest expense, depreciation and
amortization, all as determined in accordance with GAAP. This computation will
use the last four quarters.